EXHIBIT 10.3

 

2008 NONQUALIFIED EQUITY COMPENSATION PLAN

OF

ACXIOM CORPORATION

 

1.        Establishment and Purpose. Acxiom Corporation (the “Company”) has
adopted this 2008 Nonqualified Equity Compensation Plan of Acxiom Corporation
(the “Plan”) to promote the interests of the Company and its stockholders by
enabling grants of Awards to provide a material inducement for new, key
executives to enter into employment with the Company or any of its present or
future Subsidiaries and Affiliated Companies (as defined below) when the
constraints of the Company’s existing equity incentive plans prevent such
grants, and to retain and motivate such executives, to encourage and reward
their contribution to the performance of the Company, and to align their
interests with the interests of the Company’s stockholders.

 

2.  

Definitions. The following capitalized terms, when used in the Plan, have the
following meanings:

(a)        “Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time.

(b)        “Affiliated Company” means any corporation, limited liability
company, partnership, limited liability partnership, joint venture or other
entity in which the Company or any of its Subsidiaries has an ownership
interest.

(c)        “Associate” means any employee, officer (whether or not also a
director), director, affiliate, independent contractor or consultant of the
Company, a Subsidiary or an Affiliated Company who renders those types of
services which tend to contribute to the success of the Company, its
Subsidiaries or its Affiliated Companies, or which may reasonably be anticipated
to contribute to the future success of the Company, its Subsidiaries or its
Affiliated Companies.

(d)        “Award” means the grant, pursuant to the Plan, of any Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award,
Performance Awards, Performance Share, Performance Unit, Qualified
Performance-Based Award, or Other Stock Unit Award. The terms and conditions
applicable to an Award shall be set forth in applicable Grant Documents.

 

(e)        “Award Agreement” means any written or electronic agreement,
contract, or other document or instrument evidencing any Award granted by the
Committee or the Board hereunder, which may, but need not, be executed or
acknowledged by both the Company and the Eligible Person.

 

(f)

“Board” means the Board of Directors of the Company.

(g)        “Code” means the Internal Revenue Code of 1986, as amended and in
effect from time to time.

(h)        “Common Stock” means the common stock, par value $.10 per share, of
the Company or any security into which such common stock may be changed by
reason of any transaction or event of the type described in Section 15 of the
Plan.

(i)        “Committee” means the Compensation Committee of the Board (as well as
any successor to the Compensation Committee and any Company officers to whom
authority has been lawfully delegated by the Compensation Committee). All of the
members of the Committee, which may not be less than two, are intended at all
times to qualify as “Non-Employee Directors” within the meaning of Rule 16b-3,
and each of whom is intended to qualify as “independent” as set forth in the
applicable rules and regulations of the Securities and Exchange Commission
and/or Nasdaq or

 

 

--------------------------------------------------------------------------------



any stock exchange upon which the Shares may be listed in the future; provided,
however, that the failure of a member of such Committee to so qualify shall not
be deemed to invalidate any Award granted by such Committee.

(j)        “Date of Grant” means the date specified by the Committee or the
Board, as applicable, on which a grant of an Award will become effective.

(k)        “Eligible Person” means a person not previously an employee or
director of the Company or any Affiliated Company, or who has experienced a
bona-fide period of non-employment with the Company and its Affiliated
Companies, within the meaning of Nasdaq Marketplace Rule 4350(i)(1)(A)(iv).

(l)        “Exercise Period” means the period during which an Option shall vest
and become exercisable by a grantee (or his or her representatives or
transferees) as specified in Section 6(c) below.

 

 

(m)

“Exercise Price” means the purchase price per share payable upon exercise of an
Option.

(n)        “Fair Market Value” means, as of any applicable determination date or
for any applicable determination period, the closing price of the Company’s
Common Stock as reported by Nasdaq (or any other stock exchange upon which the
Common Stock may be listed for trading).

(o)        “Grant Documents” means any written or electronic Award Agreement,
memorandum, notice, and/or other document or instrument evidencing the terms and
conditions of the grant of an Award by the Committee or the Board under the
Plan, which may, but need not, be executed or acknowledged by both the Company
and the grantee.

(p)       “Legal Requirements” means any laws, or any rules or regulations
issued or promulgated by the Internal Revenue Service (including Section 422 of
the Code), the Securities and Exchange Commission, the National Association of
Securities Dealers, Inc., Nasdaq (or any other stock exchange upon which the
Common Stock may be listed for trading), or any other governmental or
quasi-governmental agency having jurisdiction over the Company, the Common
Stock, or the Plan.

 

(q)

“Non-Qualified Stock Option” means any Option that is not an Incentive Stock
Option.

(r)        “Option” means an option granted to an Eligible Person pursuant to
the Plan to acquire a certain number of Shares at such price(s) and during such
period(s) and under such other terms and conditions as the Committee or Board
shall determine from time to time.

 

(s)        “Other Stock Unit Award” means any right granted to an Eligible
Person by the Committee or Board pursuant to Section 10 hereof.

 

(t)        “Restricted Stock” means any Share issued with the restriction that
the holder may not sell, transfer, pledge, or assign such Share and with such
other restrictions as the Committee or the Board, in their sole discretion, may
impose (including, without limitation, any forfeiture condition or any
restriction on the right to vote such Share, and the right to receive any cash
dividends), which restrictions may lapse separately or in combination at such
time or times, in installments or otherwise, as the Committee or the Board may
deem appropriate.

(u)        “Restricted Stock Award” means an award of Restricted Stock or
Restricted Stock Units under Section 8 hereof.

 

2

 

--------------------------------------------------------------------------------



(v)        “Restricted Stock Unit” means a right awarded to an Eligible Person
that, subject to Section 8(c), may result in the Eligible Person’s ownership of
Shares upon, but not before, the lapse of restrictions related thereto.

(w)       “Restriction Period” means the period of time specified by the
Committee or Board pursuant to Sections 8 and 10 below.

(x)        “Rule 16b-3” means Rule 16b-3 under Section 16 of the Act, as such
Rule may be in effect from time to time.

 

(y)

“Shares” means the shares of Common Stock of the Company, $.10 par value.

(z)        “Stock Appreciation Right” means the right pursuant to an Award
granted under Section 7 of the Plan, to surrender to the Company all (or a
portion) of such right and, if applicable, a related Option, and receive cash or
shares of Common Stock in accordance with the provisions of Section 7.

 

(aa)

“Strike Price” shall have the meaning set forth for such term in Section 7(b) of
the Plan.

(bb)      “Subsidiary” means any corporation, limited liability company,
partnership, limited liability partnership, joint venture or other entity in
which the Company owns or controls, directly or indirectly, not less than 50% of
the total combined voting power or equity interests represented by all classes
of stock, membership or other interests issued by such corporation, limited
liability company, partnership, limited liability partnership, joint venture or
other entity.

(cc)      “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or with which the Company combines.

3.         Administration. The Plan shall be administered by the Committee and
the Board. Except as otherwise provided herein, each of the Committee or the
Board has the full authority and discretion to administer the Plan, and to take
any action that is necessary or advisable in connection with the administration
of the Plan including, without limitation, the authority and discretion to:

 

(a)

select Eligible Persons under the Plan;

 

(b)

determine whether and to what extent Awards are to be granted;

 

(c)

determine the number of Shares to be covered by each grant;

(d)        determine the terms and conditions, not inconsistent with the terms
of the Plan, of any grant hereunder (including, but not limited to, the term of
the Award, the Exercise Price or Strike Price and any restriction, limitation,
procedure, or deferral related thereto, provisions relating to the effect upon
the Award of an Eligible Person’s cessation of employment, acceleration of
vesting, forfeiture provisions regarding an Award and/or the profits received by
any Eligible Person from receiving an Award of exercising an Option or Stock
Appreciation Right, and any other terms and conditions regarding any Award,
based in each case upon such guidelines and factors as the Committee or Board
shall determine from time to time in their sole discretion);

(e)        determine whether, to what extent and under what circumstances grants
under the Plan are to be made and operate, whether on a tandem basis or
otherwise, with other grants or awards (whether equity or cash based) made by
the Company under or outside of the Plan; and

 

3

 

--------------------------------------------------------------------------------



(f)        delegate to one or more officers of the Company the right to grant
Awards under the Plan, provided that such delegation is made in accordance with
the provisions of applicable state and federal laws.

Each of the Committee and the Board shall have the authority to adopt, alter and
repeal such rules, guidelines and practices governing the Plan as it shall from
time to time deem advisable; to interpret the terms and provisions of the Plan
and any Award granted under thereunder (and any Grant Documents relating
thereto); and to otherwise supervise the administration of the Plan.

Each of the Committee and the Board shall also have the authority to provide, in
their discretion, for the rescission, forfeiture, cancellation or other
restriction of any Award granted under the Plan, or for the forfeiture,
rescission or repayment to the Company by a grantee of an Award of any profits
or gains related to any Award granted hereunder, or other limitations, upon the
occurrence of such prescribed events and under such circumstances as the
Committee or the Board shall deem necessary and reasonable for the benefit of
the Company; provided, however, that this provision shall have no application
after a Change of Control (as defined below in Section 11) has occurred.

All decisions made by the Committee and the Board pursuant to the provisions of
the Plan shall be made in the Committee’s or Board’s sole discretion and shall
be final and binding on all persons including the Company and any Eligible
Person who has received an Award hereunder. No member of the Committee or Board
will be liable for any such action or determination made in good faith.

 

4.

Shares Subject to the Plan.

(a)        The total number of Shares which may be issued pursuant to Awards
under the Plan is 525,000. Such Shares may consist, in whole or in part, of
authorized and unissued shares or treasury shares, as determined in the
discretion of the Committee or the Board.

(b)        If any Award made under the Plan is forfeited, any Option (and the
related Stock Appreciation Right, if any) or any Stock Appreciation Right not
related to an Option terminates, expires or lapses without being exercised, or
any Stock Appreciation Right is exercised for cash, the Shares subject to such
Awards that are, as a result, not delivered to the Eligible Person shall again
be available for delivery in connection with Awards. If a Stock Appreciation
Right is exercised, only the number of Shares issued will be deemed delivered
for purposes of determining the maximum number of Shares available for delivery
under the Plan. If the Exercise Price of any Option is satisfied by delivering
Shares to the Company (by either actual delivery or by attestation), only the
number of Shares issued net of the Shares delivered or attested to shall be
deemed delivered for purposes of determining the maximum number of Shares
available for delivery pursuant to Awards under the Plan. To the extent any
Shares subject to an Award are not delivered to an Eligible Person because such
Shares are used to satisfy an applicable tax withholding obligation, such Shares
shall again be available for delivery in connection with Awards; provided,
further, that only Shares that are used to satisfy an applicable tax withholding
obligation upon exercise of an Option shall again be available for delivery
pursuant to Incentive Options.

(c)        Shares available for issuance or reissuance under the Plan will be
subject to adjustment as provided in Section 15 below.

5.         Eligible Persons. A person is eligible to receive grants of Awards
if, at the time of the grant of the Award, such person is an Eligible Person and
the Award is provided as an inducement material to the individual’s entering
into employment with the Company or an Affiliated Entity; provided, however,
that the grant is approved by either the Board’s independent Compensation and
Human Resources Committee or a majority of independent directors of the whole
Board, and provided further, that Awards granted to a person who has received an
offer of employment will terminate and be forfeited without consideration if the
employment offer is not accepted within such time as may be specified by the
Company. Promptly following any grant under this Plan, the Company shall
disclose in a press release the material terms of the grant, including the
recipient and the number of shares involved. Status as an Eligible Person will
not be construed as a commitment that any Award will be granted under this Plan
to an Eligible Person or to Eligible Persons generally.

 

4

 

--------------------------------------------------------------------------------



 

6.

Options.

(a)        Grant of Options. The Committee, the Board or their lawful designees
may from time to time authorize grants of Options to any Eligible Person upon
such terms and conditions as the Committee or Board may determine in accordance
with the provisions set forth in the Plan. Each grant will specify, among other
things, the number of Shares to which it pertains; the Exercise Price, the form
of payment to be made by the Eligible Person for the shares purchased upon
exercise of any Option; the required period or periods (if any) of continuous
service by the Eligible Person with the Company, a Subsidiary or an Affiliated
Company and/or any other conditions to be satisfied before the Options or
installments thereof will vest and become exercisable. Incentive Stock Options
may not be granted under the Plan.

Each Option granted under this Plan will be evidenced by Grant Documents
delivered to the Eligible Person containing such further terms and provisions,
not inconsistent with the Plan, as the Committee or Board may approve in their
discretion.

(b)        Exercise Price. The Exercise Price for each share of Common Stock
purchasable under any Option shall be not less than 100% of the Fair Market
Value per share on the Date of Grant as the Committee or Board shall specify.
All such Exercise Prices shall be subject to adjustment as provided for in
Section 15 hereof.

(c)           Exercise Period. Subject to Section 11 hereof, the period during
which an Option shall vest and become exercisable by a grantee (or his or her
representative(s) or transferee(s)) whether during or after employment or
following death, retirement or disability (the “Exercise Period”) shall be such
period of time as may be designated by the Committee or the Board as set forth
in the Committee’s or Board’s applicable rules, guidelines and practices
governing the Plan and/or in the Grant Documents executed in connection with
such Option. If the Committee or Board provides, in their sole discretion, that
any Option is exercisable only in installments, the Committee or Board may waive
or accelerate such installment exercise provisions at any time at or after grant
in whole or in part, based upon such factors as the Committee or Board shall
determine, in their sole discretion.

 

(d)        Exercise of Option. Subject to Section 11 hereof, an Option may be
exercised by the grantee at any time and from time to time during the Exercise
Period by giving written notice of such exercise to the Company specifying the
number of shares of Common Stock to be purchased by the grantee. Such notice
shall be accompanied by payment of the Exercise Price in accordance with
subsection (e) below.

(e)        Payment for Shares. Full payment of the Exercise Price for the Shares
purchased upon exercise of an Option, together with the amount of any tax or
excise due in respect of the sale and issue thereof, may be made in one of the
following forms of payment:

 

(i)

Cash, by check or electronic funds transfer;

(ii)      Pursuant to procedures approved by the Company, through the sale (or
margin) of Shares acquired upon exercise of the Option through a broker-dealer
to whom the grantee has submitted an irrevocable notice of exercise and
irrevocable instructions to deliver promptly to the Company the amount of sale
(or if applicable margin loan) proceeds sufficient to pay for the Exercise
Price, together with, if requested by the Company, the amount of federal, state,
local or foreign withholding taxes payable by reason of such exercise;

(iii)     By delivering previously-owned shares of Common Stock owned by the
grantee for a period of at least six months having a Fair Market Value on the
date upon which the grantee exercises his or her Option equal to the Exercise
Price, or by delivering a combination of cash and shares of Common Stock equal
to the aggregate Exercise Price;

 

5

 

--------------------------------------------------------------------------------



(iv)      By authorizing the Company to withhold a number of shares of Common
Stock otherwise issuable to the grantee upon exercise of an Option having an
aggregate Fair Market Value on the date upon which the grantee exercises his or
her Option equal to the aggregate Exercise Price; or

 

(v)

By any combination of the foregoing.

Provided, however, that the payment methods described in clause (iv) immediately
above shall not be available to a grantee without the prior consent of either
the Committee or its authorized designee(s), or if at any time the Company is
prohibited from purchasing or acquiring Shares under applicable law. The
Committee or the Board may permit a grantee to exercise an Option and defer the
issuance of any Shares, subject to such rules and procedures as the Committee or
Board may establish.

The Company will issue no certificates for Shares until full payment of the
Exercise Price has been made, and a grantee shall have none of the rights of a
shareholder until certificates for the Shares purchased are issued; provided
however, that for purposes of this Section 6, full payment shall be deemed to
have been received by the Company upon evidence of delivery to a broker-dealer
of the irrevocable instructions contemplated by clause (ii) immediately above.

(f)       Withholding Taxes. The Company may require a grantee exercising a
Non-Qualified Stock Option or Stock Appreciation Right granted hereunder to
reimburse the Company (or the entity which employs the grantee) for taxes
required by any government to be withheld or otherwise deducted and paid by such
corporation in respect of the issuance of the Shares. Such withholding
requirements may be satisfied by any one of the following methods:

(i)        A grantee may deliver cash in an amount which would satisfy the
withholding requirement;

(ii)       A grantee may deliver previously-owned Shares (based upon the Fair
Market Value of the Common Stock on the date of exercise) in an amount which
would satisfy the withholding requirement; or

(iii)     With the prior consent of either the Committee or the Board, or its
authorized designees, a grantee may request that the Company (or the entity
which employs the Eligible Person) withhold from the number of Shares otherwise
issuable to the grantee upon exercise of an Option such number of Shares (based
upon the Fair Market Value of the Common Stock on the date of exercise) as is
necessary to satisfy the withholding requirement.

(g)        Conditions to Exercise of Options. The Committee or the Board may, in
their discretion, require as conditions to the exercise of Options or Stock
Appreciation Rights and the issuance of shares thereunder either (a) that a
registration statement under the Securities Act of 1933, as amended, with
respect to the Options or Stock Appreciation Rights and the shares to be issued
upon the exercise thereof, containing such current information as is required by
the Rules and Regulations under said Act, shall have become, and continue to be,
effective; or (b) that the grantee or his or her transferee(s) (i) shall have
represented, warranted and agreed, in form and substance satisfactory to the
Company, both that he or she is acquiring the Option or Stock Appreciation Right
and, at the time of exercising the Option or Stock Appreciation Right, that he
or she is acquiring the shares for his/her own account, for investment and not
with a view to or in connection with any distribution; (ii) shall have agreed to
restrictions on transfer, in form and substance satisfactory to the Company; and
(iii) shall have agreed to an endorsement which makes appropriate reference to
such representations, warranties, agreements and restrictions both on the option
and on the certificate representing the shares.

(h)        Use of Proceeds. Proceeds realized from the sale of Common Stock
pursuant to Options granted hereunder shall constitute general funds of the
Company.

 

6

 

--------------------------------------------------------------------------------



 

7.

Stock Appreciation Rights.

(a)        When granted, Stock Appreciation Rights may, but need not be,
identified with a specific Option (including any Option granted on or before the
Date of Grant of the Stock Appreciation Rights) in a number equal to or
different from the number of Stock Appreciation Rights so granted. If Stock
Appreciation Rights are identified with Shares subject to an Option, then,
unless otherwise provided in the applicable Grant Documents, the grantee’s
associated Stock Appreciation Rights shall terminate upon the expiration,
termination, forfeiture or cancellation of such Stock Option or the exercise of
such Option.

(b)        The Strike Price of any Stock Appreciation Right shall (i) for any
Stock Appreciation Right that is identified with an Option, equal the Exercise
Price of such Option, or (ii) for any other Stock Appreciation Right, be not
less than 100% of the Fair Market Value of a Share of Common Stock on the Date
of Grant as the Committee or Board shall specify.

(c)        Subject to Section 11 hereof, (i) each Stock Appreciation Right which
is identified with any Option grant shall vest and become exercisable by a
grantee as and to the extent that the related Option with respect to which such
Stock Appreciation Right is identified may be exercised; and (ii) each other
Stock Appreciation Right shall vest and become exercisable by the grantee,
whether during or after employment or following death, retirement or disability,
at such time or times as may be designated by the Committee or Board as set
forth in the applicable rules, guidelines and practices governing the Plan
and/or the Grant Documents executed in connection with such Stock Appreciation
Right.

(d)        Subject to Section 11 hereof, Stock Appreciation Rights may be
exercised by the grantee by delivery to the Company of written notice of intent
to exercise a specific number of Stock Appreciation Rights. Unless otherwise
provided in the applicable Grant Documents, the exercise of Stock Appreciation
Rights which are identified with Shares of Common Stock subject to an Option
shall result in the cancellation or forfeiture of such Option to the extent of
the exercise of such Stock Appreciation Right.

(e)        The benefit to the grantee for each Stock Appreciation Right
exercised shall be equal to (i) the Fair Market Value of a Share of Common Stock
on the date of exercise, minus (ii) the Strike Price of such Stock Appreciation
Right. Such benefit shall be payable in cash, except that the Committee or Board
may provide in the applicable rules, guidelines and practices governing the Plan
and/or the Grant Documents that benefits may be paid wholly or partly in Shares
of Common Stock.

 

8.

Restricted Stock Awards.

(a)        Issuance. A Restricted Stock Award shall be subject to restrictions
imposed by the Committee or the Board during a period of time specified by the
Committee or Board (the “Restriction Period”). Restricted Stock Awards may be
issued hereunder to Eligible Persons for no cash consideration or for such
minimum consideration as may be required by applicable law, either alone or in
addition to other Awards granted under the Plan. The provisions of Restricted
Stock Awards need not be the same with respect to each Eligible Person.

 

 

(b)

Restricted Stock.

 

(i)        The Company may grant Restricted Stock to those Eligible Persons the
Committee or the Board may select in their sole discretion. Each Award of
Restricted Stock shall have those terms and conditions that are expressly set
forth in or are required by the Plan and the Grant Documents as the Committee or
the Board may determine in their discretion.

 

(ii)        While any restriction applies to any grantee’s Restricted Stock,
(a) unless the Committee or the Board provides otherwise, the grantee shall
receive the dividends paid on the Restricted Stock and shall not be required to
return those dividends to the Company in the event of the forfeiture of the
Restricted Stock; (b) the grantee shall receive the proceeds of the Restricted
Stock in any stock split, reverse stock split,

 

7

 

--------------------------------------------------------------------------------



recapitalization, or other change in the capital structure of the Company, which
proceeds shall automatically and without need for any other action become
Restricted Stock and be subject to all restrictions then existing as to the
grantee’s Restricted Stock; and (c) the grantee shall be entitled to vote the
Restricted Stock during the Restriction Period.

 

(iii)       The Restricted Stock will be delivered to the grantee subject to the
understanding that while any restriction applies to the Restricted Stock, the
grantee shall not have the right to sell, transfer, assign, convey, pledge,
hypothecate, grant any security interest in or mortgage on, or otherwise dispose
of or encumber any shares of Restricted Stock or any interest therein. As a
result of the retention of rights in the Restricted Stock by the Company, except
as required by any applicable law, neither any shares of the Restricted Stock
nor any interest therein shall be subject in any manner to any forced or
involuntary sale, transfer, conveyance, pledge, hypothecation, encumbrance, or
other disposition or to any charge, liability, debt, or obligation of the
grantee, whether as the direct or indirect result of any action of the grantee
or any action taken in any proceeding, including any proceeding under any
bankruptcy or other creditors’ rights law. Any action attempting to effect any
transaction of that type shall be void.

 

(iv)       Unless other provisions are specified in the Grant Documents or Plan
guidelines which may be adopted by the Committee or the Board from time to time,
any Restricted Stock held by the grantee at the time the grantee ceases to be an
Associate for any reason shall be forfeited by the grantee to the Company and
automatically re-conveyed to the Company.

 

(v)        The Committee or the Board may withhold, in accordance with Section
16(f) hereof, any amounts necessary to collect any withholding taxes upon any
taxable event relating to Restricted Stock.

 

(vi)       The making of an Award of Restricted Stock and delivery of any
Restricted Stock is subject to compliance by the Company with all applicable
laws. The Company need not issue or transfer Restricted Stock pursuant to the
Plan unless the Company’s legal counsel has approved all legal matters in
connection with the delivery of the Restricted Stock.

 

(vii)      The Restricted Stock will be book-entry Shares only unless the
Committee or the Board decides to issue certificates to evidence any shares of
Restricted Stock. The Company may place stop-transfer instructions with respect
to all Restricted Stock on its stock transfer records.

 

 

(c)

Restricted Stock Units.

 

(i)        The Company may grant Restricted Stock Units to those Eligible
Persons as the Committee or the Board may select in its sole discretion.
Restricted Stock Units represent the right to receive Shares in the future, at
such times, and subject to such conditions as the Committee or the Board shall
determine. The restrictions imposed shall take into account potential tax
treatment under Code Section 409A.

 

(ii)        Until the Restricted Stock Unit is released from restrictions and
any Shares subject thereto are delivered to the grantee, the grantee shall not
have any beneficial ownership in any Shares subject to the Restricted Stock
Unit, nor shall the grantee have the right to sell, transfer, assign, convey,
pledge, hypothecate, grant any security interest in or mortgage on, or otherwise
dispose of or encumber any Restricted Stock Unit or any interest therein. Except
as required by any law, no Restricted Stock Unit nor any interest therein shall
be subject in any manner to any forced or involuntary sale, transfer,
conveyance, pledge, hypothecation, encumbrance, or other disposition or to any
charge, liability, debt, or obligation of the grantee, whether as the direct or
indirect result of any

 

8

 

--------------------------------------------------------------------------------



action of the grantee or any action taken in any proceeding, including any
proceeding under any bankruptcy or other creditors’ rights law. Any action
attempting to effect any transaction of that type shall be void.

 

(iii)       Upon the lapse of the restrictions, the holder of Restricted Stock
Units shall, except as noted below, be entitled to receive, as soon as
administratively practical, (a) that number of Shares subject to the Award that
are no longer subject to restrictions, (b) cash in an amount equal to the Fair
Market Value of the number of Shares subject to the Award that are no longer
subject to restrictions, or (c) any combination of Shares and cash, as the
Committee or the Board shall determine in their sole discretion, or shall have
specified at the time the Award was granted.

 

(iv)       Restricted Stock Units and the entitlement to Shares, cash, or any
combination thereunder will be forfeited and all rights of a grantee to such
Restricted Stock Units and the Shares thereunder will terminate if the
applicable restrictions are not satisfied.

 

(v)        A grantee of Restricted Stock Units is not entitled to any rights of
a holder of the Shares (e.g., voting rights and dividend rights), prior to the
receipt of such Shares pursuant to the Plan. The Committee or the Board may,
however, provide in the Grant Documents that the grantee shall be entitled to
receive dividend equivalent payments on Restricted Stock Units, on such terms
and conditions as the Grant Documents may specify.

 

(vi)       The Committee or the Board may withhold, in accordance with Section
16(f) hereof, any amounts necessary to collect any withholding taxes upon any
taxable event relating to any Restricted Stock Units.

 

(vii)      The granting of Restricted Stock Units and the delivery of any Shares
is subject to compliance by the Company with all applicable laws.

 

(viii)     At the time of grant of Restricted Stock Units (or at such earlier or
later time as the Committee or the Board determines to be appropriate in light
of the provisions of Code Section 409A), the Committee or the Board may permit a
grantee to elect to defer receipt of the Shares or cash to be delivered upon
lapse of the restrictions applicable to the Restricted Stock Units in accordance
with rules and procedures that may be established from time to time by the
Committee or the Board. Such rules and procedures shall take into account
potential tax treatment under Code Section 409A, and may provide for payment in
Shares or cash.

 

 

9.

Performance Awards. [Reserved]

 

10.       Other Stock Unit Awards. Other Awards of Shares and other Awards that
are valued in whole or in part by reference to, or are otherwise based on,
Shares or other property (“Other Stock Unit Awards”) may be granted hereunder to
Eligible Persons, either alone or in addition to other Awards granted under the
Plan. Other Stock Unit Awards may be paid in Shares, cash or any other form of
property as the Committee or the Board may determine. Subject to the provisions
of the Plan, the Committee or the Board shall have sole and complete authority
to determine the Eligible Persons to whom such Awards shall be made, the times
at which such Awards shall be made, the number of Shares to be granted pursuant
to such Awards, and all other terms and conditions of such Awards. The
provisions of Other Stock Unit Awards need not be the same with respect to each
Eligible Person. Shares (including securities convertible into Shares) subject
to Awards granted under this Section may be issued for no cash consideration or
for such minimum consideration as may be required by applicable law.

11.         Change in Control. Notwithstanding any other provision of the Plan
to the contrary, the Committee or Board may determine, in their discretion, that
upon the occurrence of a transaction involving a merger or consolidation of the
Company, a sale of all or substantially all of its assets, or the acquisition of
a significant percentage of the voting power of the Company, or such other form
of transaction as the Committee or Board may

 

9

 

--------------------------------------------------------------------------------



determine from time to time to constitute a change in control of the Company,
that (i) Stock Options and Stock Appreciation Rights may become immediately
exercisable; (ii) restrictions and deferral limitations applicable to any
Restricted Stock or Restricted Stock Unit Award may become free of all
restrictions and limitations and become fully vested and transferable; (iv) the
restrictions and deferral limitations and other conditions applicable to any
Other Stock Unit Awards or any other Awards granted under the Plan may lapse and
such Other Stock Unit Awards or such other Awards may become free of all
restrictions, limitations or conditions and become fully vested and transferable
to the full extent of the Award not previously forfeited or vested.

 

The Committee or the Board, in their discretion, may also determine that, upon
the occurrence of such a change in control transaction, each Stock Option or
Stock Appreciation Right outstanding hereunder shall terminate within a
specified number of days after notice to the holder, and such holder shall
receive, with respect to each share of Common Stock subject to such Stock Option
or Stock Appreciation Right, an amount equal to the excess of the fair market
value of the Shares immediately prior to the occurrence of such transaction
(which shall be no less than the value being paid for such Shares pursuant to
such transaction) over the Exercise Price or Strike Price, as applicable, of
such Stock Option or Stock Appreciation Right; such amount shall be payable in
cash, in one or more of the kinds of property payable in such transaction, or in
a combination thereof, as the Committee or Board in their discretion shall
determine.

 

12.       Transferability of Awards. Awards granted under the Plan shall not be
transferred by an Eligible Person, except by will or by the laws of descent and
distribution.

 

 

13.

[Reserved]

 

 

14.

Alteration, Termination, Discontinuance, Suspension, and Amendment.

(a)        The Committee or the Board may amend, alter, suspend, discontinue or
terminate the Plan or any portion thereof at any time; provided that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without (i) shareholder approval if such approval is necessary to qualify for or
comply with any tax or regulatory requirement for which or with which the
Committee or Board deems it necessary or desirable to qualify or comply; or
(ii) the consent of the affected grantee, if such action would impair the rights
of such grantee under any outstanding Award. Notwithstanding anything to the
contrary herein, the Committee or the Board may make technical amendments to the
Plan as may be necessary so as to have the Plan conform to any laws or
regulations in any jurisdiction within or outside the United States, so long as
shareholder approval of such technical amendments is not required.

 

(b)        The Committee or Board may amend the terms of any outstanding Award,
prospectively or retroactively, except that no such amendment shall impair the
rights of any grantee of an Award without his or her consent. Subject to the
requirements of paragraph (c) below, the Committee or Board may, without the
consent of the grantee of an Award, amend any Grant Documents evidencing an
Option or Stock Appreciation Right granted under the Plan, or otherwise take
action, to accelerate the time or times at which an Option or Stock Appreciation
Right may be exercised; to extend the expiration date of an Award; to waive any
other condition or restriction applicable to an Award or to the exercise of an
Option or Stock Appreciation Right; to reduce the Exercise Price or Strike
Price, as applicable, of an Option or Stock Appreciation Right; to amend the
definition of a change in control of the Company (if such a definition is
contained in such Grant Documents) to expand the events that would result in a
change in control and to add a change in control provision to such Grant
Documents (if such provision is not contained in such Grant Documents); and may
amend any such Grant Documents in any other respect with the consent of the
grantee.

(c)        If required by any Legal Requirement, any amendment to the Plan or
any Award will also be submitted to and approved by the requisite vote of the
shareholders of the Company. If any Legal Requirement requires the Plan to be
amended, or in the event any Legal Requirement is amended or supplemented (e.g.,
by addition of alternative rules) to permit the Company to remove or lessen any
restrictions on or with respect to an Award, the Board and the Committee each

 

10

 

--------------------------------------------------------------------------------



reserve the right to amend the Plan or any Grant Documents evidencing an Award
to the extent of any such requirement, amendment or supplement, and all Awards
then outstanding will be subject to such amendment.

(d)        Notwithstanding any provision of the Plan to the contrary, the
Committee or the Board may not, without prior approval of the shareholders of
the Company, reprice any outstanding Option by either lowering the Exercise
Price thereof or canceling such outstanding Stock Option in consideration of a
grant having a lower Exercise Price. This paragraph 14(d) is intended to
prohibit the repricing of “underwater” Options without prior shareholder
approval and shall not be construed to prohibit the adjustments provided for in
Section 15 hereof.

(e)        The Plan may be terminated at any time by action of the Board. The
termination of the Plan will not adversely affect the terms of any outstanding
Award.

15.       Adjustment of Shares; Effect of Certain Transactions. Notwithstanding
any other provision of the Plan to the contrary, in the event of any change in
the shares of Common Stock subject to the Plan or to any Award (through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
split-up, split-off, spin-off, combination of shares, exchange of shares,
issuance of rights to subscribe, or change in capital structure), appropriate
adjustments or substitutions shall be made by the Committee or the Board as to
the (i) maximum number of shares of Common Stock subject to the Plan, (ii)
maximum number of Shares of Common Stock for which Awards may be granted to any
one Eligible Person, and (iii) the number of Shares of Common Stock and price
per share subject to outstanding Awards as shall be equitable to prevent
dilution or enlargement of rights under previously granted Awards. The
determination of the Committee or Board as to these matters shall be conclusive;
provided, however, that (i) any such adjustment with respect to an Incentive
Stock Option and any related Stock Appreciation Right shall comply with the
rules of Section 424(a) of the Code; and (ii) in no event shall any adjustment
be made which would disqualify any Incentive Stock Option granted hereunder as
an Incentive Stock Option for purposes of Section 422 of the Code.

 

16.

General Provisions.

 

(a)       No Associate or Eligible Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Associates or Eligible Persons under the Plan.

 

(b)        The Committee or Board shall be authorized to make adjustments in
performance award criteria or in the terms and conditions of other Awards in
recognition of unusual or nonrecurring events affecting the Company or its
financial statements or changes in applicable laws, regulations or accounting
principles. The Committee or Board may correct any defect, supply any omission,
or reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem desirable to carry it into effect. In the event the Company
shall assume outstanding employee benefit awards or the right or obligation to
make future such awards in connection with the acquisition of or combination
with another corporation or business entity, the Committee or Board may, in
their discretion, make such adjustments in the terms of Awards under the Plan as
it shall deem appropriate.

 

(c)       All certificates for Shares delivered under the Plan pursuant to any
Award shall be subject to such stock transfer orders and other restrictions as
the Committee or Board may deem advisable under the rules, regulations, and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which the Shares are then listed, and any applicable state of Federal
securities law, and the Committee or Board may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.

 

(d)       No Award granted hereunder shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Committee or the Board in their sole discretion has determined that
any such offer, if made, would be in compliance with all

 

11

 

--------------------------------------------------------------------------------



applicable requirements of the U.S. federal securities laws and any other laws
to which such offer, if made, would be subject.

 

(e)       The Committee or the Board shall be authorized to establish procedures
pursuant to which the payment of any Award may be deferred. Subject to the
provisions of the Plan and any Grant Documents, the recipient of an Award
(including, without limitation, any deferred Award) may, if so determined by the
Committee or the Board, be entitled to receive, currently or on a deferred
basis, cash dividends, or cash payments in amounts equivalent to cash dividends
on Shares (“dividend equivalents”), with respect to the number of Shares covered
by the Award, as determined by the Committee or the Board, in their sole
discretion, and the Committee or Board may provide that such amounts (if any)
shall be deemed to have been reinvested in additional Shares or otherwise
reinvested.

 

(f)        The Company shall be authorized to withhold from any Award granted or
payment due under the Plan the amount of withholding taxes due in respect of an
Award or payment hereunder and to take such other action as may be necessary in
the opinion of the Plan administrator to satisfy all obligations for the payment
of such taxes, not to exceed the statutory minimum withholding obligation. The
Committee or Board shall be authorized to establish procedures for election by
grantees to satisfy such obligations for the payment of such taxes (i) by
delivery of or transfer of Shares to the Company, (ii) with the consent of the
Committee or the Board, by directing the Company to retain Shares otherwise
deliverable in connection with the Award, (iii) by payment in cash of the amount
to be withheld, or (iv) by withholding from any cash compensation otherwise due
to the grantee.

 

(g)       Nothing contained in this Plan shall prevent the Board from adopting
other or additional compensation arrangements, subject to shareholder approval
if required, and such arrangements may be either generally applicable or
applicable only in specific cases.

 

(h)       The validity, construction, and effect of the Plan and any rules and
regulations relating to the Plan shall be determined in accordance with the laws
of the state of Delaware and applicable Federal law.

 

(i)        If any provision of this Plan is or becomes or is deemed invalid,
illegal or unenforceable in any jurisdiction, or would disqualify the Plan or
any Award under any law deemed applicable by the Committee or the Board, such
provision shall be construed or deemed amended to conform to applicable law, or
if it cannot be construed or deemed amended without, in the determination of the
Committee or the Board, materially altering the intent of the Plan, it shall be
stricken, and the remainder of the Plan shall remain in full force and effect.

 

(j)        Awards may be granted to Eligible Persons who are foreign nationals
or employed outside the United States, or both, on such terms and conditions
different from those applicable to Awards to Employees employed in the United
States as may, in the judgment of the Committee or the Board, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee or Board also may impose conditions on the exercise or vesting of
Awards in order to minimize the Company’s obligations with respect to tax
equalization for Associates on assignments outside their home country.

 

(k)       No Award shall be granted or exercised if the grant of the Award or
the exercise and the issuance of shares or other consideration pursuant thereto
would be contrary to law or the regulations of any duly constituted authority
having jurisdiction.

(l)        The Plan will not confer upon any Eligible Person or Associate any
right with respect to continuance of employment or other service with the
Company or any Subsidiary or Affiliated Company, nor will it interfere in any
way with any right the Company or any Subsidiary or Affiliated Company would
otherwise have to terminate an Eligible Person’s or Associate’s employment or
other service at any time.

 

12

 

 